SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
409
CA 10-00841
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND GREEN, JJ.


HARRIET C. BOARDMAN, PLAINTIFF-APPELLANT,

                     V                                           ORDER

CHURCH OF THE TRANSFIGURATION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


MICHAEL A. ROSENHOUSE, ROCHESTER, FOR PLAINTIFF-APPELLANT.

CHARLES A. HALL, ROCHESTER, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (David
Michael Barry, J.), entered June 27, 2009. The order granted the
motion of defendant for summary judgment dismissing the amended
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
see also CPLR 5501 [a] [1]).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court